Citation Nr: 0214839	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1977. This matter comes on appeal from a decision by 
the Seattle VA Regional Office (RO).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for a left knee disability in a final decision in November 
1996.  

2.  The additional evidence relating to the claim of service 
connection for a left knee disability that was received into 
the record after the November 1996 RO decision  bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A preservice left knee disability increased in severity 
beyond natural progression inservice.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's previously denied claim of service connection 
for a left knee disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

2.  A left knee disability was aggravated by active service. 
38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.393, 3.306 (2001).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports and VA 
medical opinions. Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought. The veteran was provided a personal 
hearing before the undersigned in July 2002. Further, given 
the decision by Board set forth below, any defect in the duty 
to properly notify the veteran is not significant. See 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Legal Criteria

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2001).


Analysis

The RO denied the veteran's claim of service connection for a 
left knee disability in a final decision in November 1996.  
This determination was based on the veteran's service medical 
records and the report of a VA examination in May 1996. It 
was held that the evidence did not show inservice 
exacerbation of the preservice left knee condition.

Subsequent to the November 1996 rating action, evidence added 
to the record includes March 2000 and March 2001 opinions 
from a VA physician, the report of a June 2000 VA 
examination, and the report of an August 2001 VA examination. 
This evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 
Accordingly, the claim for service connection for a left knee 
disability is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The veteran claims that a preservice left knee disability was 
aggravated therein. Service medical records show that when 
examined for enlistment it was noted she had undergone left 
knee and meniscus and ligament surgery following a preservice 
injury. Residuals of this surgery were not considered 
disqualifying for service. The remainder of her service 
medical records make no specific mention of a left knee 
injury or condition.

Service connection may be established for a preexisting 
injury or disease based on aggravation where there is an 
increase in disability during active military service, unless 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 U.S.C.A. § 1153 requires an increase in the 
severity of a preexisting condition, as distinguished from 
the mere recurrence of manifestations of the pre-service 
condition, in order to establish service connection for a 
preexisting injury or disease on the basis of aggravation.  
Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone or without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  See Davis v. Principi, 276 F.3d 1341 (Fed. 
Cir. 2002).  Therefore, an increase in disability may not be 
assessed in terms of a temporary flare-up or a passing change 
in symptoms.

Here, the March 2000 and March 2001 opinions by the VA 
physician, a fellow in rheumatology, are to the effect that 
mechanical stress experienced by the veteran during service 
accelerated the progress of osteoarthritis which had 
developed due to the preservice injury. The physician who 
conducted the June 2001 VA examination and reviewed the 
claims folder concluded that the physical labor performed by 
the veteran in service had contributed to and aggravated both 
her right and left knee conditions. Finally, the VA examiner 
in August 2001 indicated that the veteran's left knee 
condition had been aggravated "50%" by the service-
connected right knee condition. No competent medical evidence 
or opinion contrary to these medical opinions has been 
submitted. Accordingly, notwithstanding the absence of 
documented left knee symptomatology in service, it can only 
be concluded that there was an increase in severity of the 
preservice level of disability beyond natural progression in 
service. Therefore, service-connection for a left knee 
condition, most recently diagnosed as status post left knee 
arthroplasty, is in order. 38 U.S.C.A. §§ 1131, 1153, 5107; 
38 C.F.R. § 3.306.



ORDER

Service connection for a left knee disability is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

